DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of the previous action is withdrawn.
The new limitations are disclosed by at least the newly cited references, as explained in the rejection below.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1–2, 7, 11–12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Vardharajan et al. (U.S. Patent Application Publication # 2020/0062269).

 (Claims 1, 11): Saiki discloses a machine comprising: 
an engine configured for powering the machine (fig. 1, blk 50); 
an electronic input/output device configured for receiving input from an operator and delivering output to at least one of the operator and other aspects of the machine (fig. 1, blk 303-306); and 
a controller arranged on the machine (fig. 1, blk 40 in combination with control parts of blk 30; obvious to make integral), in communication with the electronic input/output device, and configured to: 
receive one or more signals indicating an identification of a machine operator intending to operate the machine (fig. 6, blk G52, [0103] – [0104]); 
retrieve a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52, [0103] – [0104]); 
retrieve one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0032], [0107], [0144]); and 

Saiki fails to disclose that the entire controller is arranged on the machine, or that the parameters are operating parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to make integral the controllers 30 and 40 on the machine (fig. 1, blk 40 in combination with control parts of blk 30), in accordance with In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
In the same field of endeavor, Vardharajan discloses that the parameters are operating parameters (claim 16, [0002] – [0004], [0020], [0024] – [0025], etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as taught by Vardharaja, in order to improve the ease of use and/or customizability of the machine operation by adapting operation based on user identity (claim 16, etc).  

(Claims 2, 12): Saiki discloses the machine of claim 1, wherein the controller configured to receive the one or more signals indicating the identification of the operator 

(Claims 7, 17): Saiki teaches the machine of claim 1.  Additionally, Haghighat also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determine a current operating state of the machine (abstract, [0045], [0053]), as well known in the art.


Claims 3-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Vardharajan et al. (U.S. Patent Application Publication # 2020/0062269), and further in view of Di Federico et al. (U.S. Patent Application Publication # 2017/0131959).

(Claims 3, 4): Saiki teaches the machine of claim 1 but does not teach proximity or NFC communication between a machine and a device.   
However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 5): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 6): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, cause the electronic input/output device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 7 and 8): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Di Federico also teaches, wherein the controller is further configured to, 

(Claims 9 and 19): Saiki fails to disclose, wherein the controller is configured to postpone setting the one or more current machine parameters to the one or more saved machine parameters if the machine is not in the idle state.
However, it is well known in the art to postpone setting a parameter if a machine is not in an idle state.
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as well known in the art, in order to improve safety and/or avoid damage to the machine by limiting changes when a machine is active, with predictable results.  

(Claims 13 and 14): Saiki teaches the method of claim 12 but does not teach proximity or NFC communication between a machine and a device.   

However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 15): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 16): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, causing the electronic display device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 17 and 18): Saiki and Di Federico teaches the machine of claim 11.  Additionally, Di Federico also teaches, further comprising, prior to setting the one or .


5.	Claims 1–2, 7, 11–12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Jackson et al. (U.S. Patent # 8,527,146).

 (Claims 1, 11): Saiki discloses a machine comprising: 
an engine configured for powering the machine (fig. 1, blk 50); 
an electronic input/output device configured for receiving input from an operator and delivering output to at least one of the operator and other aspects of the machine (fig. 1, blk 303-306); and 
a controller arranged on the machine (fig. 1, blk 40 in combination with control parts of blk 30; obvious to make integral), in communication with the electronic input/output device, and configured to: 
receive one or more signals indicating an identification of a machine operator intending to operate the machine (fig. 6, blk G52, [0103] – [0104]); 
retrieve a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52, [0103] – [0104]); 
retrieve one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0032], [0107], [0144]); and 

Saiki fails to disclose that the entire controller is arranged on the machine, or that the parameters are operating parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to make integral the controllers 30 and 40 on the machine (fig. 1, blk 40 in combination with control parts of blk 30), in accordance with In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
In the same field of endeavor, Jackson discloses that the parameters are operating parameters (abstract, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as taught by Jackson, in order to improve the ease of use and/or customizability of the machine operation by adapting operation based on user identity (abstract, etc).  

(Claims 2, 12): Saiki discloses the machine of claim 1, wherein the controller configured to receive the one or more signals indicating the identification of the operator 

(Claims 7, 17): Saiki teaches the machine of claim 1.  Additionally, Haghighat also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determine a current operating state of the machine (abstract, [0045], [0053]), as well known in the art.


6.	Claims 3-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Jackson et al. (U.S. Patent # 8,527,146), and further in view of Di Federico et al. (U.S. Patent Application Publication # 2017/0131959).

(Claims 3, 4): Saiki teaches the machine of claim 1 but does not teach proximity or NFC communication between a machine and a device.   
However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 5): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 6): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, cause the electronic input/output device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 7 and 8): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Di Federico also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved 

(Claims 9 and 19): Saiki fails to disclose, wherein the controller is configured to postpone setting the one or more current machine parameters to the one or more saved machine parameters if the machine is not in the idle state.
However, it is well known in the art to postpone setting a parameter if a machine is not in an idle state.
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as well known in the art, in order to improve safety and/or avoid damage to the machine by limiting changes when a machine is active, with predictable results.  

(Claims 13 and 14): Saiki teaches the method of claim 12 but does not teach proximity or NFC communication between a machine and a device.   

However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 15): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 16): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, causing the electronic display device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 17 and 18): Saiki and Di Federico teaches the machine of claim 11.  Additionally, Di Federico also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelley Chen/
Patent Examiner
Art Unit 3667
March 25, 2022